                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA

    Corey Jawan Robinson,                              )        C/A No.: 5:19-1197-JMC-KDW
                                                       )
                              Plaintiff,               )
                                                       )
              v.                                       )                     ORDER
                                                       )
    DHO Sharon Patterson; Lt. Ronata Sowell;           )
    and Counsel Substitute Silimon,                    )
                                                       )
                              Defendants.              )
                                                       )

        This is a civil action filed by a state prisoner. Therefore, in the event that a limitations
issue arises, Plaintiff shall have the benefit of the holding in Houston v. Lack, 487 U.S. 266
(1988) (holding that a prisoner’s pleading was filed at the moment of delivery to prison
authorities for forwarding to district court). Under Local Civil Rule 73.02(B)(2)(e) (D.S.C.),
pretrial proceedings in this action have been referred to the assigned United States Magistrate
Judge.

TO THE CLERK OF COURT:

        This case is subject to summary dismissal based on an initial screening conducted
pursuant to 28 U.S.C. § 1915 and/or 28 U.S.C. § 1915A. Therefore, the Clerk of Court shall not
issue the summons or forward this matter to the United States Marshal for service of process at
this time.

TO PLAINTIFF:

        Plaintiff must place the civil action number listed above (C/A No.: 5:19-1197-JMC-
KDW) on any document provided to the court pursuant to this order. Any future filings in this
case must be sent to United States District Court, Post Office Box 2317, Florence, South
Carolina 29503. All documents requiring Plaintiff’s signature shall be signed with Plaintiff’s full
legal name written in Plaintiff’s own handwriting. Pro se litigants shall not use the “s/typed
name” format used in the Electronic Case Filing System. In all future filings with this court,
Plaintiff is directed to use letter-sized (eight and one-half inches by eleven inches) paper only, to
write or type text on one side of a sheet of paper only and not to write or type on both sides of
any sheet of paper. Plaintiff is further instructed not to write to the edge of the paper, but to
maintain one-inch margins on the top, bottom, and sides of each paper submitted.

          Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the following important
notice:
       You are ordered to always keep the Clerk of Court advised in writing (United
       States District Court, Post Office Box 2317, Florence, South Carolina 29503) if
       your address changes for any reason, so as to assure that orders or other matters
       that specify deadlines for you to meet will be received by you. If as a result of
       your failure to comply with this order, you fail to meet a deadline set by this
       court, your case may be dismissed for violating this order. Therefore, if you have
       a change of address before this case is ended, you must comply with this order by
       immediately advising the Clerk of Court in writing of such change of address and
       providing the court with the docket number of all pending cases you have filed
       with this court. Your failure to do so will not be excused by the court.

       IT IS SO ORDERED.


May 30, 2019                                               Kaymani D. West
Florence, South Carolina                                   United States Magistrate Judge


        Plaintiff’s attention is directed to the important warning on the next page.




                                               2
             IMPORTANT INFORMATION: PLEASE READ CAREFULLY

                WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted
for filing, including pleadings, exhibits to pleadings, discovery responses, and any other
document submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a
party or nonparty filer should not put certain types of an individual’s personal identifying
information in documents submitted for filing to any United States District Court. If it is
necessary to file a document that already contains personal identifying information, the personal
identifying information should be “blacked out” or redacted prior to submitting the document
to the Clerk of Court for filing. A person filing any document containing their own personal
identifying information waives the protection of Rule 5.2(a) by filing the information without
redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may
include only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may
include only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and
alien registration numbers – may be sought under Rule 5.2(d)(filings made under seal) and (e)
(protective orders).




                                                3
